--------------------------------------------------------------------------------

EXHIBIT 10.6


INTERCREDITOR AGREEMENT

        THIS INTERCREDITOR AGREEMENT, dated as of March 27, 2003 (this
“Agreement”), is executed and delivered by BANK ONE, NA, as agent under the
Credit Agreement referred to below (in such capacity, the “Lender Agent”), and
BANK ONE, NA (Main Office Chicago), as agent under the Receivables Purchase
Agreement referred to below (in such capacity, the “Receivables Agent”).

BACKGROUND

A.  

SCP Distributors LLC, a Delaware limited liability company (“Distributors”),
Fort Wayne Pools, Inc., an Indiana corporation, SCP Services LP, a Delaware
limited partnership, and Superior Pool Products LLC, a Delaware limited
liability company (collectively, the “Originators”) have entered into a
Receivables Sale Agreement dated as of March 27, 2003 (as amended, modified,
supplemented or restated and in effect from time to time, the “Receivables Sale
Agreement”) with Superior Commerce LLC, a Delaware corporation (“SPE”), pursuant
to which each Originator has agreed to sell or contribute to SPE all of its
right, title and interest in and to all Receivables (hereinafter defined)
arising on or prior to the Purchase Termination Date (hereinafter defined),
together with all Related Security (hereinafter defined) associated therewith.


B.  

SPE has partially financed its purchases under the Receivables Sale Agreement by
entering into a Receivables Purchase Agreement, dated as of March 27, 2003 (as
amended, modified, supplemented or restated and in effect from time to time, the
“Receivables Purchase Agreement” and, together with the Receivables Sale
Agreement, the “Receivables Agreements”), by and among SPE, as seller,
Distributors, as initial servicer, Jupiter Asset Securitization Corporation
(“Conduit”), various financial institutions from time to time party thereto
(together with Conduit, the “Purchasers”), and the Receivables Agent. Pursuant
to the Receivables Purchase Agreement, SPE has granted to the Receivables Agent,
for the benefit of the Purchasers, a perfected undivided ownership interest or
perfected security interest in, among other things, the Receivables and Related
Security sold or contributed to SPE under the Receivables Sale Agreement,
together with all of the SPE’s right, title and interest in, to and under the
Receivables Sale Agreement.


C.  

SCP Pool Corporation, a Delaware corporation (“SCP Pool”) has entered into a
Credit Agreement, dated as of November 27, 2001, by and among SCP Pool, as
borrower, the financial institutions from time to time party thereto as lenders
(the “Lenders”), Hibernia National Bank, as documentation agent, Fleet Capital
Corporation, as syndication agent, Banc One Capital Markets, Inc., as lead
arranger and sole book runner and the Lender Agent (as amended, modified,
supplemented or restated and in effect from time to time, the “Credit
Agreement”), pursuant to which SCP Pool and certain of SCP Pool’s subsidiaries
have granted certain security interests to the Lender Agent for the benefit of
the Lenders pursuant to the terms of the Collateral Documents (as therein
defined).


--------------------------------------------------------------------------------

D.  

Certain of the security interests granted in connection with the Credit
Agreement require the consent of the Receivables Agent, as assignee of the SPE
under the Receivables Sale Agreement, and the Receivables Agent is willing to
grant such consent on the terms and subject to the conditions hereinafter set
forth.


E.  

Certain of the security interests to be granted in connection with the
Receivables Sale Agreement and the Receivables Purchase Agreement require the
consent of the Lender Agent, and the Lender Agent is willing to grant such
consent on the terms and subject to the conditions hereinafter set forth.


        NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

1.  

Definitions.


1.1.  

Capitalized terms used and not otherwise defined herein shall have the meanings
attributed thereto in the Receivables Agreements.


1.2.  

As used herein, the following terms shall have the meanings specified below:


          “Account” has the meaning specified in Section 9-102 (2) (or successor
section) of the UCC.


           “Aggregate Unpaids” means, at any time, the aggregate of all amounts
owing pursuant to any of the Transaction Documents to the Receivables Agent, any
of the Purchasers or any other party entitled to indemnity under the Receivables
Purchase Agreement at such time.


           “Authorized Agent” means, with respect to the Receivables Agent, any
Director or higher of the Receivables Agent’s Asset-Backed Finance Division.


           “Bankruptcy Event” means, with respect to any Person, the occurrence
of any of the following:


    (a)        a case or other proceeding shall be commenced, without the
application or consent of such Person, in any court, seeking the liquidation,
reorganization, debt arrangement, dissolution, winding up, or composition or
readjustment of debts of such Person, the appointment of a trustee, receiver,
custodian, liquidator, assignee, sequestrator or the like for such Person or all
or substantially all of its assets, or any similar action with respect to such
Person under any law relating to bankruptcy, insolvency, reorganization, winding
up or composition or adjustment of debts, and such case or proceeding shall
continue undismissed, or unstayed and in effect, for a period of 60 consecutive
days; or an order for relief in respect of such Person shall be entered in an
involuntary case under the federal bankruptcy laws or other similar laws now or
hereafter in effect; or


--------------------------------------------------------------------------------

    (b)        such Person shall commence a voluntary case or other proceeding
under any applicable bankruptcy, insolvency, reorganization, debt arrangement,
dissolution or other similar law now or hereafter in effect, or shall consent to
the appointment of or taking possession by a receiver, liquidator, assignee,
trustee, custodian, sequestrator (or other similar official) for, such Person or
for any substantial part of its property, or shall make any general assignment
for the benefit of creditors, or shall be adjudicated insolvent, or admit in
writing its inability to, pay its debts generally as they become due, or, if a
corporation or similar entity, its board of directors shall vote to implement
any of the foregoing.


           “Collateral Documents” has the meaning provided in the Credit
Agreement.


           “Collection Account” means each concentration account, depositary
account, Lock-Box, lock-box account or similar account in which any Collections
are now or hereafter collected or deposited.


           “Collection Account Agreement” means an agreement among Distributors,
the SPE, the Receivables Agent and any Bank maintaining a Collection Account or
Lock-Box.


           “Collections” means, with respect to any Receivable, all cash
collections, recoveries and other cash proceeds in respect of such Receivable,
including, without limitation, all yield, Finance Charges or other related
amounts accruing in respect thereof and all cash proceeds of Related Security
with respect to such Receivable.


           “Commercial Paper” means promissory notes of Conduit issued by
Conduit in the commercial paper market.


           “Contract” means, with respect to any Receivable, any and all
writings pursuant to which such Receivable arises other than an Invoice.


           “Excluded Receivables Assets” means: (i) all “Inventory” (as that
term is defined in the Security Agreement), other than returned goods, if any,
relating to the sale that gave rise to any Receivable which is included in the
Securitized Assets (“Specified Returned Goods”); and (ii) all Accounts, Payment
Intangibles and other proceeds of Inventory, in each of the foregoing cases,
created or arising (A) after the Purchase Termination Date, (B) arising from the
sale or other disposition of any of the Inventory (other than Specified Returned
Goods) by the Lender Agent, as a secured party under the UCC (in each case,
together with all Related Security and Collections in respect thereof) or (C)
unrelated to any Receivable which is included in the Securitized Assets.


           “Finance Charges” means, with respect to a Contract, any finance,
interest, late payment charges or similar charges owing by an Obligor pursuant
to such Contract.


--------------------------------------------------------------------------------

           “Invoice” means, with respect to any Receivable, any invoice, bill or
statement of account evidencing the amount owed by the applicable Obligor to the
Originator (without giving effect to the transfer of such Receivable pursuant
hereto).


           “Lender Collateral” means all property and interests in property
(other than Securitized Assets) now or hereafter acquired by SCP Pool or any of
the Subsidiaries in or upon which a security interest, lien or mortgage is
granted by SCP Pool or such Subsidiary to the Lender Agent, for the benefit of
the Lenders, under the Collateral Documents (as defined in the Credit
Agreement), and all proceeds of the foregoing, including, without limitation,
the Excluded Receivables Assets but excluding the Securitized Assets.


           “Lock-Box” means each locked postal box with respect to which a bank
who has executed a Collection Account Agreement has been granted exclusive
access for the purpose of retrieving and processing payments made on the
Receivables.


         “Obligations” has the meaning provided in the Credit Agreement.

           “Obligor” means a Person obligated to make payments pursuant to a
Contract.


           “Payment Intangible” means a “general intangible for money due or to
become due” as such phrase is used in Section 102 (61) (or successor section) of
the UCC.


           “Performance Undertaking” has the meaning specified in the
Receivables Purchase Agreement.


           “Person” means an individual, partnership, corporation, limited
liability company, association, trust, or any other entity, or organization,
including a government or political subdivision or agency or instrumentality
thereof.


           “Purchase Termination Date” has the meaning specified in the
Receivables Sale Agreement.


           “Receivable” means each existing and hereafter arising Account and
Payment Intangible of any Subsidiary which is sold or contributed to the SPE
pursuant to the Receivables Sale Agreement, including, without limitation, the
obligation to pay any Finance Charges with respect thereto.


           “Records” means, with respect to any Receivable, all Invoices and
other documents, books, records and other information (including, without
limitation, computer programs, tapes, disks, punch cards, data processing
software and related property and rights) relating to such Receivable, any
Related Security therefor and the related Obligor.


--------------------------------------------------------------------------------

         “Related Security” means, with respect to any Receivable:

    (a)        all of each Subsidiary’s or SPE’s interest in the inventory and
goods (only to the extent that such inventory and goods constitute returned or
repossessed inventory or goods), if any, the sale, financing or lease of which
by any Subsidiary gave rise to such Receivable, and all insurance contracts with
respect thereto (but specifically excluding Excluded Receivables Assets),


    (b)        all other security interests or liens and property subject
thereto from time to time, if any, purporting to secure payment of such
Receivable, whether pursuant to the Contract related to such Receivable or
otherwise, together with all financing statements and security agreements
describing any collateral securing such Receivable,


    (c)        all guaranties, letters of credit, insurance and other agreements
or arrangements of whatever character from time to time supporting or securing
payment of such Receivable whether pursuant to the Contract related to such
Receivable or otherwise,


    (d)        all service contracts and other contracts and agreements
associated with such Receivable,


    (e)        all Invoices and other Records related to such Receivable,


    (f)        all of the SPE’s right, title and interest in, to and under the
Receivables Sale Agreement in respect of such Receivable and all of the SPE’s
right title and interest in, to and under the Performance Undertaking, and


    (g)        all proceeds of any of the foregoing.


           “Securitization Facility” means the transactions evidenced by the
Receivables Agreements.


           “Securitized Assets” means (a) all existing and future Receivables
arising on or prior to the Purchase Termination Date, (b) all Collections and
Related Security associated with the Receivables described in the preceding
clause (a), (c) all Lock-Boxes and Collection Accounts now or hereafter
containing any of the aforementioned Collections but only to the extent of such
Collections, and (d) all proceeds of any of the foregoing, which are sold,
contributed or otherwise pledged or conveyed under either of the Receivables
Agreements; provided, however, that, notwithstanding anything to the contrary in
the Transaction Documents, in no event shall the term “Securitized Assets”
include any of the Excluded Receivables Assets (including any proceeds thereof
which may be deposited in the Collection Accounts).


         “Security Agreement” has the meaning provided in the Credit Agreement.

--------------------------------------------------------------------------------

           “Transaction Documents” means, collectively, (a) the Receivables
Agreements, (b) the Subordinated Notes referred to in the Receivables Sale
Agreement, (c) each Collection Account Agreement entered into pursuant to or in
connection with either of the Receivables Agreements, and (d) the fee letter
dated March 27, 2003 by and among SCP Pool, SPE and the Receivables Agent as
amended, modified, supplemented or restated and in effect from time to time.


           “UCC” means the Uniform Commercial Code as in effect from time to
time in any applicable jurisdiction.


    2.        Releases of Collateral; Consent to Liens.


    (a)        The Lender Agent hereby (i) consents to the Receivables Agent’s
security interest, for the benefit of the Purchasers, notwithstanding anything
to the contrary in any of the Loan Documents, in the Securitized Assets, and
(ii) releases all liens and security interests of any kind whatsoever which the
Lender Agent (or any trustee or agent acting on its behalf) may now or hereafter
hold in any Securitized Assets, to the extent that such Securitized Assets would
otherwise constitute Lender Collateral, it being understood and agreed that the
Lender Agent shall have no rights to or in any proceeds of the Lender Collateral
that constitute Securitized Assets, and the Lender Agent agrees, concurrently
with its execution of this Agreement, to execute and deliver to the Receivables
Agent such UCC partial release statements and other documents and instruments,
and do such other acts and things, as the Receivables Agent may reasonably
request in order to evidence the release provided for in this Section 2(a);
provided, however, that failure to execute and deliver any such partial release
statements, documents or instruments, or to do such acts and things, shall not
affect or impair the release provided for in this Section 2(a).


    (b)        The Receivables Agent hereby (i) consents to the Lender Agent’s
security interest, for the benefit of the Lenders, notwithstanding anything to
the contrary in any of the Transaction Documents, in the Excluded Receivables
Assets, and (ii) releases all liens and security interests of any kind
whatsoever, if any, which the Receivables Agent (or any trustee or agent acting
on its behalf), on behalf of the Purchasers, may now or hereafter hold in
Excluded Receivables Assets and the proceeds thereof, to the extent that such
Excluded Receivables Assets and proceeds would otherwise constitute Securitized
Assets, it being understood and agreed that the Receivables Agent shall have no
rights to or in the Lender Collateral.


    3.        Separation of Collateral.


    (a)        The Receivables Agent hereby agrees promptly to return to SCP
Pool funds or other property which constitute Lender Collateral; provided that
SCP Pool or the Lender Agent shall have identified such Lender Collateral in
writing to the Receivables Agent or an Authorized Agent of the Receivables Agent
otherwise has actual knowledge of the identity of such Lender Collateral or
proceeds; and provided further that if the Lender Agent shall so request in a
written notice to the Receivables Agent, the Receivables Agent shall return such
funds and property to the Lender Agent instead of to SCP Pool. For purposes of
maintaining the perfection of the Lender Agent’s lien thereon, the Lender Agent
hereby appoints the Receivables Agent as its agent in respect of such funds or
other property.


--------------------------------------------------------------------------------

    (b)        The Lender Agent hereby agrees to promptly return to the
Receivables Agent any funds or other property which constitute Securitized
Assets (or proceeds thereof); provided that the Receivables Agent shall have
identified such Securitized Assets or proceeds in writing to the Lender Agent or
an officer of the Lender Agent otherwise has actual knowledge of the identity of
such Securitized Assets or proceeds. For purposes of maintaining the perfection
of the Receivables Agent’s interests therein, the Receivables Agent hereby
appoints the Lender Agent as its agent with respect to such Securitized Assets
and proceeds.


    (c)        All payments made by an Obligor that is obligated to make payment
with respect to both Accounts and Payment Intangibles included in the
Securitized Assets and other Accounts and Payment Intangibles shall be applied
against the Accounts and Payment Intangibles, if any, that are designated by
such Obligor.


    (d)        Unless the Receivables Agent and the Lender Agent agree otherwise
in writing, neither the Receivables Agent nor the Lender Agent shall send any
notice to an Obligor directing it to remit payments in respect of any Receivable
constituting part of the Securitized Assets to any account other than the
Collection Accounts.


    (e)        In the event that any of the Securitized Assets become commingled
with any Lender Collateral, then the Lender Agent and the Receivables Agent
shall, in good faith, cooperate with each other to identify or quantify and also
to separate the Securitized Assets from such Lender Collateral; provided,
however, that in the case of any assets, if such identification or
quantification has been agreed but such separation is not possible, the parties
hereto agree to share the proceeds of such property proportionately according to
the interests of the Lender Agent and the Receivables Agent agreed to in
connection with such agreed upon identification or quantification; provided,
further, that each party shall bear its own out-of-pocket costs and expenses
incurred to effect such separation and/or sharing (including without limitation
fees and expenses of auditors and attorneys) to the extent that such costs and
expenses are not reimbursed or otherwise borne by the SPE, SCP Pool or any of
SCP Pool’s other Subsidiaries (it being understood that nothing in this
Agreement shall limit the obligation of the SPE, SCP Pool or such Subsidiary to
make such reimbursement or bear such costs and expenses in accordance with the
terms of the Credit Agreement, the Security Instruments and the Transaction
Documents); and provided, further, that this Section 3(e) shall not require any
party to this Agreement to take any action which it believes, in good faith, may
prejudice its ability to realize the value of, or to otherwise protect, its
interests (and the interests of the parties for which it acts).


--------------------------------------------------------------------------------

    (f)        The Receivables Agent hereby acknowledges that Collections of
Excluded Receivables Assets may from time to time be deposited in the Collection
Accounts. In the event that the Receivables Agent gives notice to any bank
maintaining a Collection Account that the Receivables Agent is asserting
exclusive dominion and control over the Collection Accounts, the Receivables
Agent agrees, upon the Lender Agent’s request from and after the date on which
purchases have terminated under the Purchase Agreement, to notify any banks
maintaining a Collection Account of the Lender Agent’s interest in and to such
Collection Account to the extent that such notice may be reasonably necessary to
perfect or preserve the Lender Agent’s interest in any Collections of Excluded
Receivables Assets as against the applicable banks. The Receivables Agent
further agrees, upon the payment in full of the Aggregate Unpaids or, if
earlier, the date on which all Securitized Assets have been collected and/or
written off as uncollectible, to transfer its ownership and control over the
Collection Accounts to the Lender Agent in order to assist the Lender Agent in
realizing its interest in and to the Excluded Receivables Assets. Any such
transfer shall be without representation, recourse or warranty of any kind on
the part of the Receivables Agent. If such transfer occurs prior to the date on
which the Aggregate Unpaids have been paid and collected in full, then, (i)
notwithstanding any such transfer, all Collections and other proceeds
subsequently deposited into the Collection Accounts on account of the
Securitized Assets shall be delivered to the Receivables Agent as provided in
paragraph (e) above and (ii) the Lender Agent shall, if the Receivables Agent so
requests, notify any bank maintaining a Collection Account of the Receivables
Agent’s continuing interest, if any, in the Collections of such Securitized
Assets as may be reasonably necessary to maintain perfection of or otherwise
preserve the Receivables Agent’s interest in any Collections of Securitized
Assets as against the Lender Agent and the applicable banks maintaining the
Collection Accounts.


    4.        Additional Agreements of Lender Agent. The Lender Agent represents
and warrants, on behalf of itself, and agrees, on behalf of itself and the other
existing and future “Lenders” who are or become parties to the Credit Agreement
(the Lender Agent and such other lenders being herein called the “Lender
Parties”) as such agreement, representation or warranty is set forth below, as
follows:


    (a)        The Lender Agent represents and warrants that it is authorized to
execute this Agreement on behalf of the other Lender Parties and agrees that the
Lender Agent, on behalf of the other Lender Parties, shall not (i) challenge the
transfers of Securitized Assets from any Originator to the SPE, whether on the
grounds that such transfers were unperfected, disguised financings, preferences,
fraudulent conveyances or transfers or otherwise, so long as such transfers are
carried out in all material respects in accordance with the Transaction
Documents or (ii) assert that SCP Pool or any of the Originators should be
substantively consolidated with the SPE.


    (b)        Notwithstanding any prior termination of this Agreement, the
Lender Parties shall not, with respect to the SPE or Conduit, institute or join
any other Person in instituting a proceeding of the type referred in the
definition of “Bankruptcy Event” unless and until at least one year plus one day
shall have elapsed since the later to occur of (i) payment in full of the
Aggregate Unpaids and termination of the Receivables Purchase Agreement, and
(ii) the last day on any such Commercial Paper of Conduit shall have been
outstanding (the “Expiry Date”).


--------------------------------------------------------------------------------

    (c)        The Lender Agent represents and warrants that it does not have
and agrees that it shall not seek to obtain any security or other interest in
any portion of the Securitized Assets prior to payment in full of the Aggregate
Unpaids and termination of the Receivables Purchase Agreement. The Lender Agent,
on behalf of itself and the other Lender Parties, agrees that it and the other
Lender Parties will not consent to any amendment to amend the Credit Agreement
in any manner that would (i) require the SPE to guarantee all or any portion of
the Obligations at any time prior to the payment in full of the Aggregate
Unpaids and termination of the Receivables Purchase Agreement or (ii) preclude
the Securitization Facility so long as the Purchase Limit (as defined in the
Receivables Purchase Agreement) does not exceed $100,000,000 and the definition
of “Receivables” contained in the Receivables Sale Agreement as amended through
the date hereof is not expanded.


    5.        Additional Agreements of Receivables Agent. The Receivables Agent
agrees, represents and warrants as follows:


    (a)        The Receivables Agent is authorized to execute this Agreement on
behalf of the Purchasers and agrees that neither the Receivables Agent nor any
of the Purchasers shall (i) challenge any pledge or mortgage of, or grant of a
security interest in or lien upon, any Lender Collateral to the Lender Agent,
whether on the grounds that such pledge, mortgage or grant was unperfected, a
fraudulent conveyance or transfer, a preference or otherwise, so long as such
transfer is carried out in all material respects in accordance with the Credit
Agreement, the Security Instruments and related documents, or (ii) assert that
SCP Pool or any of the Originators should be substantively consolidated with the
SPE.


    (b)        The Receivables Agent shall not assign its rights or obligations
under the Transaction Documents to any other Person unless such Person shall
have agreed in writing to be bound by the terms of this Agreement as if it were
a party hereto.


    (c)        The Receivables Agent does not have and shall not seek to obtain
any security or other interest in any portion of the Lender Collateral.


    (d)        The Receivables Agent shall use commercially reasonable efforts
to notify the Lender Agent of any termination of the Receivables Purchase
Agreement, but failure to give such notice shall not create any liability on the
part of the Receivables Agent or affect its rights hereunder.


    (e)        Notwithstanding any prior termination of this Agreement, the
Receivables Agent and the Purchasers shall not, solely on account of any claim
that they may have against SCP Pool or any of the Originators under or in
connection with the Receivables Agreements, institute or join any other Person
in instituting a proceeding of the type referred in the definition of
“Bankruptcy Event” with respect to SCP Pool or any of the Originators unless and
until at least one year plus one day shall have elapsed since payment in full of
the Obligations and termination of the Credit Agreement unless one or more of
the Lender Parties institutes or joins such a proceeding.


    (f)        The Receivables Agent and the Purchasers shall not amend the
Receivables Agreements to expand the scope of the “Securitized Assets” or to
increase the “Purchase Limit” under the Receivables Purchase Agreement above
$100,000,000.


    6.        Reliance. Each of SPE, the Receivables Agent, all Purchasers and
all Lender Parties may rely on this Agreement as if such Person were a party
hereto. This Agreement shall remain in effect until the Expiry Date (as defined
in Section 4(b) above).


--------------------------------------------------------------------------------

    7.        Miscellaneous.


    (a)        No delay upon the part of any party to this Agreement in the
exercise of any right, power or remedy shall operate as a waiver thereof, nor
shall any single or partial exercise by any such party of any right, power or
remedy preclude other or further exercise thereof, or the exercise of any other
right, power or remedy. No waiver, amendment or other modification, or consent
with respect to, any provision of this Agreement shall be effective unless the
same shall be in writing and shall be signed by the Lender Agent and the
Receivables Agent.


    (b)        This Agreement may be executed in any number of counterparts and
by different parties hereto on separate counterparts, each of one which so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.


    (c)        This Agreement shall be governed by and construed in accordance
with the internal laws (as opposed to conflicts of law provisions) of the State
of Illinois.


    (d)        This Agreement shall be binding upon and inure to the benefit of
each of the parties hereto and their respective successors and assigns.


    (e)        All notices and other communications hereunder shall, unless
otherwise stated herein, be in writing (including communications by facsimile
copy) and mailed, transmitted or delivered, as to each party hereto at its
address set forth under its name on the signature pages hereof or at such other
address as shall be designated by such party in a written notice to the other
parties hereto. All such notices and communications shall be effective upon
receipt or (i) in the case of notice by mail, three business days after being
deposited in the mails, postage prepaid, and (ii) in the case of notice by
facsimile copy, upon the earlier to occur of (A) completion of transmission and
telephone confirmation of receipt or (B) the recipient’s close of business on
the date of transmission.


    (f)        The provisions of this Intercreditor Agreement are solely for the
benefit of the parties hereto and no other parties shall have any rights as a
third party beneficiary of any of the provisions contained herein.


[signature pages follow]

--------------------------------------------------------------------------------

           IN WITNESS WHEREOF, the Lender Agent and the Receivables Agent have
caused this Agreement to be executed and delivered as of the day first above
written.


BANK ONE, NA. as Lender Agent

By: /S/ THOMAS E. BOTH
Name: THOMAS E. BOTH
Title: Director, Capital Markets

Address:

Bank One, NA (Main Office Chicago)
Corporate Banking - Southern Region
1 Bank One Plaza
Suite IL 1-0323, 1-16
Chicago, IL 60670-0323

Attention: Corporate Banker
Telephone: (312) 336-1045
Facsimile: (312) 732-7655

         [Signature Page to Intercreditor Agreement]

--------------------------------------------------------------------------------

BANK ONE, NA (MAIN OFFICE CHICAGO), AS RECEIVABLES AGENT

By: /S/ GEORGE S. WILKINS
Name: GEORGE S. WILKINS
Title: Authorized Signatory

Address:

Bank One, NA (Main Office Chicago)
Asset Backed Finance
1 Bank One Plaza
Suite IL1-0594, 1-19
Chicago, IL 60670-0594

Attn: Portfolio Management
Facsimile: (312) 732-3600

         [Signature Page to Intercreditor Agreement]

--------------------------------------------------------------------------------

ACKNOWLEDGED AND CONSENTED TO:

SCP Pool Corporation

By: /S/ CRAIG K. HUBBARD
Name: CRAIG K. HUBBARD
Title: CHIEF FINANCIAL OFFICER, SECRETARY AND TREASURER

SUPERIOR COMMERCE LLC

By: /S/ CHRISTOPHER WILSON
Name: CHRISTOPHER WILSON
Title: PRESIDENT

         [Signature Page to Intercreditor Agreement]